                Case 2:18-cr-00182-KJM Document 71 Filed 12/22/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   JUSTIN L. LEE
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00182-KJM
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   EDGAR TORRES AND                                    DATE: December 7, 2020
     RAFAEL RUIZ                                         TIME: 9:00 a.m.
15                                                       COURT: Hon. Kimberly J. Mueller
                                  Defendants.
16

17

18          By previous order, this matter was set for status on December 7, 2020. At the status hearing on

19 that date, the Court set this matter for trial to begin May 4, 2021, and excluded time between December

20 7, 2020 and May 4, 2021, under Local Codes T4 and R. By this stipulation the defendant Edgar Torres

21 and the government supplement the record for the government’s motion to exclude time through May 4,

22 2021.

23          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

24 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

25 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

26 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
27 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

28          1
              A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
     request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
       STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:18-cr-00182-KJM Document 71 Filed 12/22/20 Page 2 of 5


 1 as well as the declarations of judicial emergency, were entered to address public health concerns related

 2 to COVID-19.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

21 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

22 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

23 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

24 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

25 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

26 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

27 / / /

28
     will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME             2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00182-KJM Document 71 Filed 12/22/20 Page 3 of 5


 1 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

 2 rules.

 3          In light of the societal context created by the foregoing, this Court should consider the following

 4 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 5 justice exception, § 3161(h)(7). 2

 6                                                STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.      By previous order, this matter was set for status on December 7, 2020.

10          2.      At the status hearing on that date, the Court set this matter for trial to begin May 4, 2021,

11 and excluded time between December 7, 2020 and May 4, 2021, under Local Codes T4 and R.

12          3.      By this stipulation the parties supplement the record for the government’s motion to

13 exclude time through May 4, 2021.

14          4.      The parties agree and stipulate, and request that the Court find the following:

15                  a)     The government has represented that the discovery associated with this case

16          includes hundreds of pages of documents and multiple hours of recordings. All of this discovery

17          has been either produced directly to counsel and/or made available for inspection and copying.

18                  b)     Counsel for defendant desires additional time to meet with his client, analyze the

19          evidence and prepare a trial defense based on that evidence, conduct independent factual

20          investigation, conduct legal research regarding trial evidentiary issues and sentencing issues, and

21          otherwise prepare for trial.

22                  c)     Counsel for defendant is currently scheduled for a three-week trial to begin April

23          5, 2021.

24                  d)     Counsel for defendant believes that failure to grant the above-requested

25          continuance would deny him the reasonable time necessary for effective preparation, taking into

26          account the exercise of due diligence.

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00182-KJM Document 71 Filed 12/22/20 Page 4 of 5


 1                e)      The government does not object to the continuance.

 2                f)      In addition to the public health concerns cited by the General Orders and

 3         declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 4         ends-of-justice delay is particularly apt in this case because the trial involves individuals with

 5         high-risk factors for severe illness from COVID-19. Specifically, defense counsel has two

 6         medical conditions, in addition to his age, that qualify as risk factors for severe illness from

 7         COVID-19, as recognized by the CDC.

 8                g)      Based on the above-stated findings, the ends of justice served by continuing the

 9         case as requested outweigh the interest of the public and the defendant in a trial within the

10         original date prescribed by the Speedy Trial Act.

11                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12         et seq., within which trial must commence, the time period of December 7, 2020 to May 4, 2021,

13         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14         because it results from a continuance granted by the Court at defendant’s request on the basis of

15         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16         of the public and the defendant in a speedy trial.

17                i)      In addition, as noted by the Court during the December 7, 2020 hearing, time

18         should be excluded as to Mr. Torres’ co-defendant, Rafael Ruiz, under 18 U.S.C. § 3161(h)(6)

19         (Local Code R) for reasonable delay for an un-severed co-defendant.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00182-KJM Document 71 Filed 12/22/20 Page 5 of 5


 1          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: December 8, 2020                                 MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ CAMERON L. DESMOND
 9                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
10

11
      Dated: December 8, 2020                                 /s/ Peter Kmeto
12                                                            Peter Kmeto
13                                                            Counsel for Defendant
                                                              EDGAR TORRES
14

15

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 22nd day of December, 2020, nunc pro tunc to
19
     December 7, 2020.
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
      PERIODS UNDER SPEEDY TRIAL ACT
